This suit was brought to enjoin the collection of a tax levied in the year 1902 by the town of Sweetwater for the payment of bonds issued in the year 1898 by the town of Sweetwater when it was a de facto corporation only. This acting corporation was dissolved by decree of court at the instance of the State, in a quo warranto proceeding, in the following year. The people of the same territory reincorporated in 1902, and assumed to pay the bonds, levying a tax for that purpose.
The petition for injunction, even with the aid of the supplemental petition, did not entitle appellant to any relief whatever. In the first place, neither the town of Sweetwater nor the holder of the bonds sought to be invalidated was made a party to the suit; and in the second place, the facts stated utterly failed to impeach the validity of the bonds. Being issued by a de facto corporation in conformity with the law authorizing a de jure corporation to issue bonds, and being assumed by the succeeding de jure corporation in conformity with the statute authorizing such assumption, the bonds were valid obligations, notwithstanding the town may have had less than 1,000 inhabitants, as alleged, during the life of the defacto corporation. The cases sustaining this view are both numerous and familiar.
The judgment sustaining a general demurrer to the petition is therefore affirmed.
Affirmed.